DISTRICT COURT OF APPEAL OF FLORIDA
                      SECOND DISTRICT




                     MARCUS ADAM SNIPES,

                             Appellant,

                                 v.

                       STATE OF FLORIDA,

                             Appellee.


                          No. 2D21-1392



                        September 24, 2021

Appeal pursuant to Fla. R. App. P. 9.141(b)(2) from the Circuit
Court for Hillsborough County; Michael S. Williams, Judge.


PER CURIAM.

     Affirmed. See Johnson v. State, 60 So. 3d 1045 (Fla. 2011);

Lykins v. State, 894 So. 2d 302 (Fla. 3d DCA 2005); Thomas v.

State, 778 So. 2d 429 (Fla. 5th DCA 2001).


CASANUEVA, ROTHSTEIN-YOUAKIM, and ATKINSON, JJ., Concur.
Opinion subject to revision prior to official publication.




                                   2